          Case 1:20-cv-07894-LTS Document 23 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                           ''\ ·,
SOUTHERN DISTRICT OF NEW YORK                                                  - .-- ' ,,·1·
-------------------------------------------------------x            . . ·(' ,:·:('.: •'Nl Tr:ALLY FILED 11
                                                                    , ·    --    l'- 0 l .. \..          \
                                                                    \iD· r~~C·#-·                   - ~\
OFF-WHITE LLC,                                                       'IV.·-·                   ~-         I

                 Plaintiff,
                                                                     ~_EE~~.JlL~ -JJ
        -v-                                                     No. 20-CV-7894 LTS

BEIJING YIN YU TRADING CO., LTD, et al.,

                 Defendants.

-------------------------------------------------------x

                                                 SEALED ORDER


                 A telephonic conference was held today in the above-captioned matter, at which

Plaintiff appeared by counsel. There was no appearance for Defendants, who Plaintiff reports

have not yet been served with the summons, complaint, and Temporary Restraining Order dated

September 29, 2020 (the "TRO Order").

                  Plaintiff's request to extend the provisions of the TRO Order is granted through

October 27, 2020. On October 27, 2020, at 2:00 p.m., the Court will hold an additional

telephonic conference, at which the Court may entertain any further application for extension of

the restraining provisions of the TRO Order. Participants may access the call by dialing

888-363-4734, entering the access code 1527005#, and the security code 1065#.

                  As provided in the TRO Order, the Preliminary Injunction hearing will take place

on October 30, 2020, at 3:30 p.m. To access the telephonic proceeding, the parties must dial

888-363-4734 and enter the access code 1527005#, followed by the security code 1065#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) During the call, participants are directed to observe the following rules:

              I. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

OFF-WHITE - OCT 13 2020 SEALED SCHD ORD.DOCX               VERSION OCTOBER 13, 2020
         Case 1:20-cv-07894-LTS Document 23 Filed 10/20/20 Page 2 of 2




           3. All callers to the line must identify themselves if asked to do so.

           4. Identify yourself each time you speak.

           5. Mute when you are not speaking to eliminate background noise.

           6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               Defendants' opposing papers must be filed electronically by October 20, 2020,

and any reply papers must be filed by October 26, 2020. The affidavits filed in support of the

Preliminary Injunction (and any filed in opposition) will be considered direct testimony and any

live testimony will be limited to cross-examination and redirect. If there is an opposing

evidentiary proffer, the parties must meet and confer regarding anticipated live testimony, if any,

and logistical proposals therefor, and submit a joint status report to the Court by October 27,

2020.

                 Plaintiff is directed to serve a copy of this Order on Defendants, and to file proof

of such service.

                 The Court will file this order under temporary seal for substantially the reasons

set forth in the declarations of Danielle S. Yamali and Virgil Abloh.

                 SO ORDERED.

Dated: New York, New York
       October 13, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge


OFF-WHITE- OCT     13 2020 SEALED SCHD ORD.DOCX   VERSION OCTOBER   13, 2020                            2
